OPINION OF THE COURT
Memorandum.
Order unanimously modified by granting defendant’s cross *284motion in its entirety and. remanding the matter to the court below for determination of the reasonable value of the attorney’s fees, and, as so modified, order affirmed without costs.
The offering plan, proprietary lease and by-laws when read together evidence a clear intent to exempt the holdovers of "Unsold Shares” in the cooperative association from any increases in parking charges (see, Tompkins v Hale, 172 Misc 1071, affd 259 App Div 860, affd 284 NY 675). Defendant is therefore entitled to attorney’s fees pursuant to Real Property Law § 234 (see, North Star Graphics v Spitzer, 135 AD2d 401, lv dismissed 72 NY2d 841).
Aronin, J. P., Scholnick and Patterson, JJ., concur.